EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Asmus (42,269) on 2/26/2021.

The application has been amended as follows: 

1.         (Currently Amended) A system comprising:
            a first node;
            a second node;
            a low-bandwidth link coupling the first node the second node; 
            a scheduler in operative communication with the first node to prioritize and schedule data for transfer between the first node and the second node across the low-bandwidth link; 
            a User Datagram Protocol (UDP) to transfer data across the low-bandwidth link that has been prioritized and scheduled by the scheduler; and 
            a shared workspace for the first and second nodes adapted to share data across the low-bandwidth link, wherein data for the shared workspace is transmitted across the low-bandwidth link via the UDP between the first node and the second node.

11.       (Currently Amended) A method comprising:
            scheduling and prioritizing data in a scheduler for data to be sent from a first node;
            transmitting the scheduled and prioritized data from the first node to a second node across a low-bandwidth link via a User Datagram Protocol (UDP); 
            receiving the scheduled and prioritized data at the second node; 
            deciding, automatically via an automatic decision module, whether different data having a higher priority should interrupt the low-bandwidth link via the UDP protocol before lower priority data based on a set of preset rules; 
            interrupting lower priority data and transmitting the higher priority data across the low-bandwidth link via the UDP;

            using a shared workspace to share the scheduled and prioritized data across the low-bandwidth link, wherein the scheduled and prioritized data for the shared workspace is transmitted across the low-bandwidth link via the UDP between the first node and the second node.


(Currently Amended)  A computer program product including one or more non-transitory machine-readable media having instructions encoded thereon that, when executed by a processor, cause the processor to scheduling device that coordinates and synchronizes data across low-bandwidth links, wherein the scheduling service comprises:
      a first node;
      a second node;
      a low-bandwidth link coupling the first node the second node; 
      a scheduler in operative communication with the first node to prioritize and schedule data for transfer between the first node and the second node across the low-bandwidth link; 
      a User Datagram Protocol (UDP) to transfer data across the low-bandwidth link that has been prioritized and scheduled by the scheduler; and 
      a shared workspace for the first and second nodes adapted to share data across the low-bandwidth link, wherein data for the shared workspace is transmitted across the low-bandwidth link via the UDP between the first node and the second node.


Allowable Subject Matter
Claims 1-6, 8-13 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, and 21 disclose the distinct features in conjunction of the other limitations of, “a shared workspace for the first and second nodes adopted to share data across the low-bandwidth link, wherein data for the share workspace is transmitted across the low-bandwidth link via the UDP between the first node and the second node”.  The closest prior art Testicioglu discloses scheduling data transfer using UDP over low-bandwidth, but was silent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        February 26, 2021